Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communication entered 11/30/2021.
Priority
This application, Pub. No. US 2021/0215722, is a § 371 National Stage of International Patent Application No. PCT/JP2017/031869, filed 09/05/2017, which claims foreign priority to JP 2016-173835, filed 09/06/2016. 
Status of Claims
Claims 1-6 are currently pending.  Claims 1-5 have been originally pending and subject to election/restriction requirement mailed 09/30/2021.  New Claim 6 has been added as set forth in Applicant’s amendment filed 11/30/2021.  Claims 3-5 are withdrawn from further consideration.  Claims 1, 2 and 6 are examined.
Election/Restriction
Applicant's election, without traverse, of Group I, Claims 1-4, drawn to a method of measuring, by immunoassay, thyroglobulin in a sample, and the species:
(1)	an acidification pretreatment liquid as a pretreatment liquid;
(2)	serum as a biological sample;
(3)	sandwich ELISA as an immunoassay, 
in the reply filed on 11/30/2021 is acknowledged.  Because Applicant did not distinctly and specifically point out the supposed errors in the species election requirement, the species election has been treated as an election without traverse (MPEP § 818.01(a)).  
(a) an acidification pretreatment liquid as disclosed in Example 1 of the instant specification (2.5 M urea, 0.42 M hydrochloric acid, 0.08 M citric acid hydrate, 2.5% maltose, 10.0% hexadecyltrimethylammonium bromide (CTAB), 4.9% Triton X-100 (trade name)) does not contain an anionic surfactant.  

    PNG
    media_image1.png
    165
    1029
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    732
    1123
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    286
    1035
    media_image3.png
    Greyscale



s 3-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 11/30/2021.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/14/2019, 03/31/2020 and 06/10/2020 are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statements are being considered by the Examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Hoofnagle et al., US 2009/0042213, published 02/12/2009 (IDS submitted 03/31/2020).
Claim 1 is drawn to:

    PNG
    media_image4.png
    129
    1069
    media_image4.png
    Greyscale



Hoofnagle et al., throughout the publication and, for example, in Abstract, Claim 1 and paragraph [0038], teach an immunoassay for thyroglobulin in biological samples such as serum, which is the elected species (2).  In paragraph [0110] and Claim 3, Hoofnagle et al. teach a pretreatment step using Tween 20, which is a surfactant:

    PNG
    media_image5.png
    305
    1069
    media_image5.png
    Greyscale



Therefore, each and every element of the claim is met by the Hoofnagle et al. reference.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 
459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hoofnagle et al., US 2009/0042213, published 02/12/2009 (IDS submitted 03/31/2020), in view of Aoyagi et al., US 2008/0044807, published 02/21/2008.
Hoofnagle et al., throughout the publication and, for example, in paragraphs [0003]-[0005], teach that thyroglobulin, which is secreted from functioning thyroid tissue, is very useful as a tumor marker in the diagnosis of recurrent, residual, and metastatic thyroid cancer.  The presence of thyroglobulin in the plasma/serum, which is the elected species (2), of patients indicates functioning thyroid tissue.  However, quantitation of thyroglobulin using immunoassays is problematic because immunoassays for thyroglobulin are affected, inter alia, by patient autoantibodies to thyroglobulin.  Patient autoantibodies to thyroglobulin bind to thyroglobulin epitopes, or surface features of the protein, and interfere with reagent antibodies binding to the thyroglobulin analyte in the assay, causing falsely low concentrations of thyroglobulin to be measured by traditional "sandwich" immunoassays.  For example, approximately 10% of patients have antibodies to thyroglobulin (Tg) that could potentially interfere with immunoassays, and the prevalence of Tg autoantibodies increases to 25% in patients with differentiated thyroid carcinoma.  As such, based on Hoofnagle et al. teachings, one of skill in the art would have understood that removal of interfering antibodies may be necessary for obtaining reliable results for thyroglobulin testing.
Regarding Claim 1, Aoyagi et al., throughout the publication and, for example, in Abstract, teach the use of an acidification pretreatment liquid, which is the elected species (1), for the inactivation of interfering antibodies binding to the HCV antigen:

    PNG
    media_image6.png
    203
    494
    media_image6.png
    Greyscale
Emphasis added.

In paragraph [0034], Aoyagi et al. teach that in order to convert the test sample containing the HCV-related antigens into a state suitable for forming an immune complex of the HCV core antigen and a probe such as an antibody, the invention provides a method of detecting and quantifying the HCV-related antigens which method comprises a step of treating test samples with a treating agent that effects the release of the HCV core antigen from virus particles and the inactivation of human antibodies against the HCV-related antigens simultaneously present in the test samples, and of detecting and quantifying the released HCV-related antigens by an immunoassay using a probe such as an antibody, as well as a testing kit.  
Regarding Claim 2, recitation “the acidifier has a final concentration of more than 0.05 N and not more than 0.5 N in the pretreatment step” is construed to include the concentration of 0.5 N in the claimed range.  In paragraph [0102], Aoyagi et al. teach using the final concentration of 0.5 N HCl in the pretreatment step: 

    PNG
    media_image7.png
    135
    486
    media_image7.png
    Greyscale
Emphasis added.


Applicant is reminded that, according to MPEP 2131.03, a specific example in the prior art which is within a claimed range anticipates the range:
2131.03 Anticipation of Ranges 
I. A SPECIFIC EXAMPLE IN THE PRIOR ART WHICH IS WITHIN A CLAIMED RANGE ANTICIPATES THE RANGE 
"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In rePetering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original) (Claims to titanium (Ti) alloy with 0.6-0.9% nickel (Ni) and 0.2-0.4% molybdenum (Mo) were held anticipated by a graph in a Russian article on Ti-Mo-Ni alloys because the graph contained an actual data point corresponding to a Ti alloy containing 0.25% Mo and 0.75% Ni and this composition was within the claimed range of compositions.). 

Regarding Claim 6, in paragraph [0039], Aoyagi et al. teach detection and quantification of the HCV core antigen in an enzyme-linked immunosorbent assay (ELISA).  In paragraph [0040], Aoyagi et al. teach a method based on a principle of the sandwich immunoassay system, which is the elected species (3), to detect an HCV-derived protein in test samples (serum), which is the elected species (2).  

It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used, in an immunoassay of thyroglobulin, a pretreatment step of a test sample with a pretreatment liquid containing an acidifier.
One of ordinary skill in the art would have been motivated to have made and used in an immunoassay of thyroglobulin, a pretreatment step of a test sample with a pretreatment liquid containing an acidifier, because it would be desirable to remove interfering antibodies for obtaining reliable results in detection of thyroglobulin, which is a very useful tumor marker in the diagnosis of recurrent, residual, and metastatic thyroid cancer, as taught by Hoofnagle et al.
One of ordinary skill in the art would have had a reasonable expectation of success in making and using in an immunoassay of thyroglobulin, a pretreatment step of a test sample with a pretreatment liquid containing an acidifier, because the use of an acidifier to remove interfering antibodies for obtaining reliable results in immunoassays, was known in the art, as taught by Aoyagi et al.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 2 and 6 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-11 of U.S. Patent 8,546,075, issued 10/01/2013, prior publication Aoyagi et al., U.S. 2008/0044807, published 02/21/2008, in view of Hoofnagle et al., US 2009/0042213, published 02/12/2009 (IDS submitted 03/31/2020).
As best understood by the Examiner, the named inventor of the instant application Katsumi Aoyagi is a co-inventor of U.S. Patent 8,546,075.
U.S. Patent 8,546,075 claims:

    PNG
    media_image8.png
    92
    488
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    663
    496
    media_image9.png
    Greyscale
 Emphasis added.


The teachings of Hoofnagle et al. are discussed above and incorporated herein in its entirety.
It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used, in an immunoassay of thyroglobulin, a pretreatment step of a test sample with a pretreatment liquid containing an acidifier, claimed by U.S. Patent 8,546,075, because it would be desirable to remove interfering antibodies for obtaining reliable results in detection of thyroglobulin, which is a very useful tumor marker in the diagnosis of recurrent, residual, and metastatic thyroid cancer, as taught by Hoofnagle et al.

Claims 1, 2 and 6 are provisionally rejected on the ground of nonstatutory 
obviousness-type double patenting as being unpatentable over Claims 1 and 2 of copending Application No. 16/332,647 (‘647 application), Pub. No. US 2021/0215680, published 07/15/2021 (reference application), in view of Hoofnagle et al., US 2009/0042213, published 02/12/2009 (IDS submitted 03/31/2020), and further in view of Aoyagi et al., U.S. 2008/0044807, published 02/21/2008.
‘647 application claims:

    PNG
    media_image10.png
    126
    1042
    media_image10.png
    Greyscale



    PNG
    media_image11.png
    132
    1054
    media_image11.png
    Greyscale


The teachings of Hoofnagle et al. and Aoyagi et al. are discussed above and incorporated herein in its entirety.
It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used, in an immunoassay of thyroglobulin, a pretreatment step of a test sample with a pretreatment liquid containing an acidifier, claimed by ‘647 application, because it would be desirable to remove interfering antibodies for obtaining reliable results in detection of thyroglobulin, which is a very useful tumor marker in the diagnosis of recurrent, residual, and metastatic thyroid cancer, as taught by Hoofnagle et al.  One of ordinary skill in the art would have had a reasonable expectation of success in making and using in an immunoassay of thyroglobulin, a pretreatment step of a test sample with a pretreatment liquid containing an acidifier, claimed by ‘647 application, because the use of an acidifier to remove interfering antibodies for obtaining reliable results in immunoassays, including sandwich 
ELISA, in test samples such as serum, was known in the art, as taught by Aoyagi et al.
This is a provisional nonstatutory double patenting rejection.
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Cao et al., U.S. 2007/0015218, published 01/18/2007, teach a method of dissociating an antibody from a corresponding antigen in an antibody/antigen complex comprising the steps of: obtaining a sample from a subject containing an antibody/antigen complex and diluting the sample with an acidic dissociation buffer.  The method enables researchers to accurately identify anti-amyloid beta peptide and its antibody from sera samples.  It can also be used for the evaluation of the outcome of Alzheimer's patient treatment based on the amyloid peptide load and antibody level in the sera.  See Abstract, paragraph [0018] and Claim 1.
Kojima et al., U.S. 2009/0176252, published 07/09/2009, teach a method for the immunoassay measurement of the endocrine substance, such as insulin, in the analyte comprising pre-treating the analyte derived from the animal by removing an autoantibody bound to the endocrine substance present in the analyte therefrom and measuring the endocrine substance in the pre-treated analyte.  In order to remove the autoantibody bound to the endocrine substance from the blood analyte, first, the blood analyte is made acidic with an acidic substance, such as hydrochloric acid, to terminate an antigen-antibody reaction for the binding of the endocrine substance to the autoantibody, thereby allowing a separation of the endocrine substance from the antibody.  See Abstract, paragraphs [0064] and [0087].
Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641